RELEASE AND SETTLEMENT AGREEMENT

This Release and Settlement Agreement (the “Agreement”’) is entered into by and between
Daniel C. Bruton as Chapter 7 Bankruptcy Trustee for the Bankruptcy Estate of Teresa Hinson
Wagner (collectively, “Bruton”) on the one hand and DMB Financial, LLC and their current
representatives, managers, members, owners, partners, and parents on the other hand, (collectively,
“DMB”). Bruton and DMB are cumulatively referred to herein as the “Parties” and each
individually, as a “Party”.

WHEREAS, disputes and controversies now exist between the Parties; (“Dispute”);

WHEREAS, Bruton filed a lawsuit titled William P. Miller and Daniel C. Burton v. DMB
Financial, LLC, Adv No.: 20-06189; (“Lawsuit”);

WHEREAS, DMB denies any wrongful, improper, or unlawful conduct; and
WHEREAS, the Parties now desire to finally and fully settle all differences between them;

NOW, THEREFORE, for and in consideration of the covenants and promises set forth
below and for other good and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, and to avoid the time, expense, and inconvenience of further litigation, the Parties
agree, covenant and represent as follows:

1. Payment, DMB shall pay to Bruton the total amount of $4,450.00 (the “Settlement
Amount”). Bruton agrees that the foregoing payment constitutes the amount of monetary
consideration provided under this Agreement and that he will not seek any further compensation
from DMB. Payment shall be made within five (5) business days from the Effective Date of this
Agreement. If by check, the Settlement Amount will be made payable to Daniel C. Bruton, Trustee
for the Bankruptcy Estate of Teresa Hinson Wagner.

2. Bankruptcy Court Approval. The terms of this Agreement shall be null and void
if the Bankruptcy Court does not approve it.

3. Attorney Fees. The Parties shall each bear their own litigation costs, expenses,
and/or attorney fees in any way relative to the claims asserted in the Dispute, or that could have
been asserted in the Dispute.

4, Dismissal of Lawsuit. Within five (5) days of receipt of the Settlement Amount as
defined herein, Bruton will dismiss the Lawsuit with prejudice and provide proof thereof to DMB.

5. No Admission. This Agreement does not constitute, nor shall it be construed to be,
or used as evidence of, an admission of the truth or validity of any claims or contentions asserted
by Bruton against DMB or any other person or entity.

6. Mutual Releases. Bruton, for himself and his respective agents, representatives,
assigns and heirs, hereby fully, completely and forever releases, acquits, holds harmless, and

Page 1 of 4
discharges DMB and all their respective attorneys, officers, employees, directors, members,
successors, predecessors, agents, representatives, affiliates, heirs and assigns, from and against any
and all past and present, causes of action, damages, losses, counterclaims, demands, obligations,
damages, penalties, fines, liabilities and injuries, including but not limited to all liability, costs,
expenses, fees (including attorney fees), and interest, and further including post-settlement interest,
of any kind or description whatsoever in law or in equity, known or unknown, latent, or hereafter
discovered, and all other damages, both compensatory and punitive, whether direct or indirect,
arising in tort, contract, statute, administrative rule or process, regulatory rule or process or
otherwise which Bruton has, had, or may have, on behalf of Debtor Teresa Hinson Wagner in
Bruton’s capacity as Chapter 7 Bankruptcy Trustee, except for the obligations specifically
provided for in this Agreement.

DMB hereby fully, completely, and forever releases, acquits, holds harmless, and
discharges Bruton and the bankruptcy estate of Teresa Hinson Wagner from and against any
claims, causes of action, damages, losses and injuries, including but not limited to all liability,
costs, expenses, fees (including attorney fees), and interest, of any kind or description whatsoever
in law or in equity, known or unknown, latent or hereafter discovered, and all other damages, both
compensatory and punitive, whether direct or indirect, arising in tort, contract, statute,
administrative rule or process, regulatory rule or process or otherwise which they have, had, or
may have had, except for the obligations specifically provided for in this Agreement.

7. Acknowledgement. The Parties warrant that this Agreement is not unconscionable,
inequitable or otherwise unfair and also warrant that they have been advised of the desirability of
seeking the advice of independent counsel regarding this Agreement of which they have done. The
Parties assert that by executing this Agreement, they are giving their informed consent to the terms
of this Agreement.

8. Severability. Should any provision of this Agreement be declared or determined
by any court of competent jurisdiction to be illegal, invalid, unenforceable, or void, such
declaration or determination shall not affect the remaining terms of this Agreement, which shall
be fully legal, valid, and enforceable pursuant to the terms of this Agreement. It is further
understood and agreed that if, at any time, a violation of any term of this Agreement is asserted by
any party hereto, that party shall have the right to seek specific performance in the United States
District Court for the Middle District of North Carolina, Winston-Salem, Bankruptcy Division,
which shall be the sole relief to which the aggrieved party is entitled. If either party is required to
file an action to enforce any of the terms or conditions of this Agreement, the successful party in
such action shall be awarded its attorney fees and expenses, as well as its costs of suit, if any,
incurred in the litigation of the action filed under this section.

9. Authority to Execute. The persons signing this Agreement specifically warrant and
represent that they have full power and authority to execute this Agreement, have carefully read
and understand the terms of this Agreement and are entering into it voluntarily, and further
represent that they have not transferred, assigned or otherwise conveyed in any manner or form,
any of the rights, obligations, or claims that are the subject matter of this Agreement. The Parties
further represent and acknowledge that in executing this Agreement, they have not relied upon any
representations or statements not set forth herein made by any Party or the Party’s agents,
representatives or attorneys with regard to the subject matter of this Agreement.

Page 2 of 4
10. —_ Liability for Taxes. Bruton expressly assumes all responsibility and liability for
payment of any taxes which may be deemed due and owing, to any authority on the account of the
Settlement Amount. Upon receipt of the Settlement Amount, Bruton will issue an IRS form W9
and provide it to DMB.

11. Integration Clause. This document sets forth the entire agreement between the
Parties and may not be modified or amended except by a writing signed by all Parties. There are
no representations, arrangements, understandings, or agreements, oral or written, relating to the
subject matter of this Agreement, except as expressed herein.

12. No Waiver. The failure of any Party to exercise its rights under this Agreement or
to insist upon strict performance of the terms hereof shall not operate as a waiver or preclude such
Party from later exercising its rights hereunder.

13. Drafting. This Agreement reflects the negotiations of the Parties and drafting
efforts of both sides, and no construction or interpretation shall consider any party as the drafter
of the Agreement.

14. Headings. The headings in this Agreement are inserted for convenience only and
do not control or influence the meaning or interpretation of the terms hereof.

15. Counterparts/Effective Date. This Agreement shall become effective immediately
following execution by each of the Parties. This Agreement may be executed in counterparts, in
which case, upon delivery, each such counterpart shall be sufficient as against the Party or Parties
executing it. A facsimile or PDF/e-mail signature of a Party to the Agreement shall have the same
force and effect as an original signature. This Agreement shall be effective upon the date both
Parties have executed the Agreement (“Effective Date”).

Page 3 of 4
IN WITNESS WHEREOF, this Agreement has been approved and executed by the Parties
on the date written below.

Dated:
DANIEL C. BRUTON as Chapter 7 Bankruptcy
Trustee for the Bankruptcy Estate of
Teresa Plinson Wagner

, Weics Dated: _/ (92[2021

General Counsel
DMB Financial, LLC

 

  

Consented to by:

ao Dated:
William P. Miller, Esq.
U.S. Bankruptcy Administrator

Page 4 of 4
